Title: To George Washington from Timothy Pickering, 28 December 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Department of State Decr 28. 1796.
                        
                        The Secretary of State respectfully lays before the President the
                            recommendations of Charles Marsh to be Attorney of the U. States (in the place of Amos
                            Marsh) for the District of Vermont—and of Joseph Cloud of the State of Delaware to be Melter
                            & Refiner at the Mint of the U. States. This will be the first appointment of Melter & Refiner with the approbation of the Senate; the
                            person hitherto employed having wrought only by the Directors appointment with the
                            President’s approbation.
                        
                            T. Pickering
                            
                        
                    